DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholder (US 5822182 A).
As to claim 1, Scholder discloses: A floated-type shielding mechanism (Fig. 1-4), adapted to be assembled onto a circuit board assembly and assembled into a case 10 together with the circuit board assembly, the circuit board assembly comprising a circuit board 200 and a back plate (underside of case 10; see Fig. 1 and 3) fixed (at least when all components are installed) to a bottom surface of the circuit board, the circuit board comprising a plurality of input/output (IO) ports 203-208 (col. 3, lines 50-65) located on a top surface, and the case comprising a case opening 14-26 (and/or internal space of the case 10), the floated-type shielding mechanism comprising: 
a cover 12 (and/or top cover of chassis - clearly depicted in Fig. 4), adapted to be fixed to the circuit board (at least indirectly when all components are installed), the cover being located on the top surface and covering above the IO ports; 

a flexible conductor 216, deformably protruding from an inner surface of the shielding sheet and adapted to contact the IO ports (see Fig. 2 and col. 3, lines 45-49 and 62-65 - emi spring fingers are pressed against the connector shells themselves), wherein 
when the circuit board assembly and the floated-type shielding mechanism are assembled together into the case, the IO ports are exposed from the case opening and the flexible conductor is adapted to be deformed by pressing (at 216a) so that the shielding sheet presses against an inner wall surface (of 12) around the case opening.
As to claim 9, Scholder discloses: wherein the flexible conductor 216 is a bent elastic piece folded out of a part of the shielding sheet (see 216a, fingers within openings in Fig. 210 corresponding to 208, 209).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholder (US 5822182 A) as applied to claim 1 above, and further in view of Dunn (US 5392192 A).
As to claim 8, Scholder does not explicitly disclose:
wherein the flexible conductor is a conductive foam.

It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Scholder as suggested by Dunn, e.g., providing:
wherein the flexible conductor is a conductive foam;
in order to enhance EMI shielding qualities between the shielding sheet and PCB connectors.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholder (US 5822182 A) as applied to claims 1 and 9 above, and further in view of Dunn (US 5392192 A) and Chung (US 9996123 B1).
As to claims 10 and 18, Scholder discloses: A circuit board module (Fig. 1-4), adapted to be assembled into a case 10, the case comprising a first wall 12 and a second wall (bottom wall), the circuit board module comprising: 
a circuit board 200, comprising a plurality of input/output (IO) ports 204-209 located on a top surface; 

a floated-type shielding mechanism according to claim 1 (see above, claim 9 for claim 18), disposed on the circuit board and the back plate, wherein 
when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor 216, 216a is adapted to be deformed by pressing (see Fig. 2 and col. 3, lines 45-49 and 62-65) and the shielding sheet presses against an inner wall surface (of 12).
Scholder does not disclose:
the case comprising a case opening located on a first wall and a case fixing hole located on a second wall, the circuit board module comprising: 
a circuit board, comprising a penetrating circuit board fixing hole; 
wherein when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor is adapted to be deformed by pressing so that the circuit board fixing hole is aligned with the case fixing hole and the shielding sheet presses against an inner wall surface around the case opening.
However, Dunn suggests providing:
the case comprising a case fixing hole 31 (Fig. 4) located on a second wall, the circuit board module comprising: 
a circuit board 50, comprising a penetrating circuit board fixing hole (see col. 7, line 67 - col. 8, line 3); and 
wherein when the circuit board is assembled into the case, the circuit board fixing hole is aligned with the case fixing hole;

It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Scholder as suggested by Dunn, e.g., providing:
the case comprising a case fixing hole located on a second wall, the circuit board module comprising: 
a circuit board, comprising a penetrating circuit board fixing hole; 
wherein when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor is adapted to be deformed by pressing so that the circuit board fixing hole is aligned with the case fixing hole;
in order to secure the circuit board to the case.
Further, Chung suggests providing:
the case comprising a case opening 121 located on a first wall 11, 12;
in order to detachably assemble the cover plate 3 to the wall and facilitate easy and flexible assembly (col. 3 lines 46-59).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Scholder in view of Dunn as suggested by Chung, e.g., providing:
the case comprising a case opening located on a first wall;
wherein when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor is adapted to be deformed by pressing so that the shielding sheet presses against an inner wall surface around the case opening.
Additionally, all claimed elements were known in the prior art and one skilled in the art See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholder (US 5822182 A) in view of Dunn (US 5392192 A) as applied to claim 8 above, and further in view of Chung (US 9996123 B1).
As to claim 17, the obvious modification of Scholder in view of Dunn above discloses: A circuit board module (Fig. 1-4), adapted to be assembled into a case 10, the case comprising a first wall 12 and a second wall (bottom wall), the circuit board module comprising: 
a circuit board 200, comprising a plurality of input/output (IO) ports 204-209 located on a top surface; 
a back plate (the second wall/bottom wall), fixed to a bottom surface of the circuit board (at least when all components are installed); and 
a floated-type shielding mechanism according to claim 8 (see above), disposed on the circuit board and the back plate, wherein 
when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor 216, 216a is adapted to be deformed by pressing (see Fig. 2 and col. 3, lines 45-49 and 62-65) and the shielding sheet presses against an inner wall surface (of 12).
The obvious modification of Scholder in view of Dunn above does not disclose:

a circuit board, comprising a penetrating circuit board fixing hole; 
wherein when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor is adapted to be deformed by pressing so that the circuit board fixing hole is aligned with the case fixing hole and the shielding sheet presses against an inner wall surface around the case opening.
However, Dunn suggests providing:
the case comprising a case fixing hole 31 (Fig. 4) located on a second wall, the circuit board module comprising: 
a circuit board 50, comprising a penetrating circuit board fixing hole (see col. 7, line 67 - col. 8, line 3); and 
wherein when the circuit board is assembled into the case, the circuit board fixing hole is aligned with the case fixing hole;
in order to secure the circuit board to the case (see col. 7, line 67 - col. 8, line 3).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Scholder in view of Dunn as suggested by Dunn, e.g., providing:
the case comprising a case fixing hole located on a second wall, the circuit board module comprising: 
a circuit board, comprising a penetrating circuit board fixing hole; 

in order to secure the circuit board to the case.
Further, Chung suggests providing:
the case comprising a case opening 121 located on a first wall 11, 12;
in order to detachably assemble the cover plate 3 to the wall and facilitate easy and flexible assembly (col. 3 lines 46-59).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Scholder in view of Dunn as suggested by Chung, e.g., providing:
the case comprising a case opening located on a first wall;
wherein when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor is adapted to be deformed by pressing so that the shielding sheet presses against an inner wall surface around the case opening.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).




a circuit board, comprising a penetrating circuit board fixing hole; 
a back plate, fixed to a bottom surface of the circuit board; and 
wherein when the circuit board, the back plate, and the floated-type shielding mechanism are assembled together into the case, the flexible conductor is adapted to be deformed by pressing so that the circuit board fixing hole is aligned with the case fixing hole and the shielding sheet presses against an inner wall surface around the case opening.

Allowable Subject Matter
Claims 2-7 and 11-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 2-7 and 11-16, the allowability resides in the overall structure of the device as recited in the dependent claims 2 and 4, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 2 and 4 recite the following limitations: 
“wherein the shielding sheet comprises a main sheet body and a top sheet body bendably connected to the main sheet body, the IO ports are located on the main sheet body, a first protrusion is provided at one of portions of the top sheet body and the cover facing each other, a first opening is provided on another one of the portions, and the first protrusion is movably disposed in the first opening along a moving direction” - claim 2; and

The prior art (see attached PTO-892) discloses various related shielding sheets and IO shielding arrangements.
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB R CRUM/            Examiner, Art Unit 2835